Exhibit David J. Dickson 972-281-1481 ddickson@kcc.com KIMBERLY-CLARK ANNOUNCES FOURTH QUARTER 2008 RESULTS; REVIEWS 2 4Q Net Sales Were $4.6 Billion, a Decrease of Approximately 3 Percent vs. 2007; GAAP-Basis EPS Were $1.01 Compared With $1.07 in 4Q ’07 Adjusted EPS Declined 9 Percent to $1.01, Slightly Below Previous Guidance for the Quarter Company Expects Adjusted Earnings Per Share in 2009 Will Be Similar to 2008, in a Range of $4.00 to $4.20, Despite Significant Headwinds from Pension Expense and
